IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,695-01


                 EX PARTE MICHAEL JERRIAL IBENYENWA, Applicant


            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
 CAUSE NO. C-3-010215-1149004-B IN THE CRIMINAL DISTRICT COURT NUMBER
                                   THREE
                         FROM TARRANT COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

continuous sexual abuse of a child under fourteen and sentenced to imprisonment for fifty years.

        This application raises six grounds for relief. However, the record before us indicates that

the Applicant filed a prior habeas corpus application in the district court concerning this same

conviction and the court entered an order designating issues on December 4, 2013. That application

is still pending in the district court. We remand this application to the Criminal District Court
Number Three of Tarrant County so that it may be consolidated with the pending application and to

allow the trial judge to complete an evidentiary investigation and enter findings of fact and

conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: August 20, 2014
Do not publish